DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0048], line 11: “of in” appears 
Paragraph [0049], line 5: “other, implementations” appears instead of “other implementations” 
Paragraph [0050], line 2: “which coupled” appears 
Paragraph [0050], line 4: “may rotate move” appears 
Paragraph [0059], line 14: “regions interest” appears instead of “regions of interest” 
Paragraph [0065], line 6: 1/8 … 1/8” appears instead of “1/4 … ¼” – the range 315 degrees to 45 degrees in line 2 is a 90 degree span, thus 1/4 of a 360 degree circle, as is the range 135 degrees to 225 degrees in line 3 
Paragraph [0066], lines 1-2: “to emit … and received” appears instead of “to emit … and receive” 
Paragraph [0067], lines 8-9: “to emit … and received” appears instead of “to emit … and receive” 
Paragraph [0068], line 1: “beam-distribution adjustment system” appears instead of either “a beam-distribution adjustment system” or “beam-distribution adjustment systems” 
Paragraph [0074], line 2: “that change” appears instead of “that changes” 
Paragraph [0078], lines 4-6: “Each … are accessed” appears instead of “Each … is accessed” 
Paragraph [0078], lines 9-10: “the PL/SQL language mentioned above” – but there is no PL:/SQL language mentioned above, only “Structured Query Language (SQL)”, what does PL mean?
Paragraph [0080], lines 7-8: “described below, the processor instructs vehicle components to actuate in accordance with the sensor data”, but this is not described below, instead the disclosure ends with the next paragraph 
Paragraph [0081], line 5: “media etc.” appears instead of “media, etc.”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 18 recites changing the angular distribution of the depth-data signals between a nominal position and at least one deployed position, how an angular distribution of depth-data signals would have either a nominal position or a deployed position does not appear to be enabled. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the adjustment system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the adjustment system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the adjustment system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the adjustment system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the adjustment system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the adjustment system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the adjustment system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the adjustment system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the adjustment system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the adjustment system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the adjustment system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the adjustment system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the adjustment system" in line 1 and in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
It is noted that the dependent claims not listed above inherit the 112(b) antecedent basis issues of their parent claim, and therefore likewise fail to satisfy 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keeffe (US 2018/0088214). 
As to claim 1, O’Keeffe discloses a sensor system (Title; Abstract), comprising: 
a housing (FIG. 1A, reference number 110, this clearly shows a housing; paragraph [0045]); 
an emitter, carried by the housing, that emits a beam comprising depth-data signals (FIG. 1A, reference number 121, steerable laser; paragraph [0045]; the claimed “depth-data signals” contain no depth-data until reflected by a target and received at a particular time after their emission, so that limitation really has no patentable weight at this point in the claim; although the specification in paragraph [0040] makes clear the definition of “depth-data signals”, the definition clearly indicates that the definition is a mere statement of intended use, and statements of intended use are known to have no patentable weight); 
a beam-distribution adjustment system (FIG. 1A, reference number 120; paragraph [0045], steerable laser assembly); and 
a processor programmed to control the adjustment system by selectively changing an angular distribution of the depth-data signals emitted from the housing (FIG. 4A; paragraph [0054]). 
As to claim 4, O’Keeffe further discloses that the sensor is one of a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, or a sonar sensor (paragraphs [0037], [0038], [0103]). 
As to claim 17, O’Keeffe discloses a method (paragraph [0006]), comprising: 
emitting a beam that comprises depth-data signals from a housing of a sensor system (FIG. 1A, reference number 110, this clearly shows a housing; paragraph [0045]) that comprises a beam-distribution adjustment system (FIG. 1A, reference numbers 120, 121, steerable laser assembly, steerable laser; paragraph [0045]; the claimed “depth-data signals” contain no depth-data until reflected by a target and received at a particular time after their emission, so that limitation really has no patentable weight at this point in the claim); and 
controlling the adjustment system to control an angular distribution of the depth-data signals emitted from the housing (FIG. 4A; paragraph [0054]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe in view of Yaji et al. (US 2004/0012710). 
As to claim 2, O’Keeffe teaches the sensor system of claim 1 as discussed above.  However, O’Keeffe does not teach that the processor selectively moves the adjustment system between a nominal position and at least one deployed position.  Yaji teaches a deployable having a neutral position and various deployed positions (Title; Abstract; FIGS. 4A-4G, 5), and therefore suggests that the processor selectively moves the adjustment system between a nominal position and at least one deployed position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor system of claim 1 as taught by O’Keeffe, in combination with the processor selectively moving the adjustment system between a nominal position and at least one deployed position as suggested by Yaji, since such combination enables reducing a burden to a power source (Yaji, paragraph [0010]). 
As to claim 3, O’Keeffe as modified by Yaji teaches the sensor system of claim 2 as discussed above.  However, O’Keeffe does not teach that the adjustment system comprises a deformable plate, wherein the at least one deployed position is defined by a radius of curvature of the plate.  Yaji teaches controlling curvature of a deformable mirror (FIG. 4A, infinite radius of curvature; FIG. 4D, positive finite radius of curvature; FIG. 4E, negative finite radius of curvature), and therefore suggests that the adjustment system comprises a deformable plate, wherein the at least one deployed position is defined by a radius of curvature of the plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor system of claim 2 as taught by O’Keeffe as modified by Yaji, in combination with the adjustment system comprising a deformable plate, wherein the at least one deployed position is defined by a radius of curvature of the plate as suggested by Yaji, since such combination enables an accurate deformable mirror. 
As to claim 5, O’Keeffe teaches the sensor system of claim 1 as discussed above.  However, O’Keeffe does not teach that the adjustment system comprises a reflective assembly and an actuator.  Yaji teaches a deformable mirror having a reflecting surface deformed by electrostatic attraction and electrodes to control the profile of the reflecting surface (paragraph [0016]), and therefore suggests that the adjustment system comprises a reflective assembly and an actuator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor system of claim 1 as taught by O’Keeffe, in combination with the adjustment system comprising a reflective assembly and an actuator as suggested by Yaji, since such combination enables electronic control of the reflective assembly. 
As to claim 6, O’Keeffe as modified by Yaji teaches the sensor system of claim 5 as discussed above.  However, O’Keeffe does not teach that the reflective assembly comprises a deformable plate positioned in the housing along an optical path of the depth-data signals emitted from the emitter.  Yaji teaches a deformable mirror having a reflecting surface deformed by electrostatic attraction and electrodes to control the profile of the reflecting surface (paragraph [0016]), and therefore suggests that the reflective assembly comprises a deformable plate positioned in the housing along an optical path of the depth-data signals emitted from the emitter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor system of claim 5 as taught by O’Keeffe as modified by Yaji, in combination with the reflective assembly comprising a deformable plate positioned in the housing along an optical path of the depth-data signals emitted from the emitter as suggested by Yaji, since such combination enables use of the reflective assembly with an optical system for imaging. 
As to claim 7, O’Keeffe as modified by Yaji teaches the sensor system of claim 6 as discussed above.  However, O’Keeffe does not teach that the reflective assembly further comprises a coupler coupled to the actuator and a middle region of the plate, a first anchor, and a second anchor, wherein the first and second anchors are coupled to the plate and positioned outboard of the coupler.  Yaji teaches concentrically arrayed electrodes for controlling the deformable mirror (FIGS. 4G, 16; paragraphs [0086], [0157]), and therefore suggests that the reflective assembly further comprises a coupler coupled to the actuator and a middle region of the plate, a first anchor, and a second anchor, wherein the first and second anchors are coupled to the plate and positioned outboard of the coupler.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor system of claim 6 as taught by O’Keeffe, in combination with the reflective assembly further comprising a coupler coupled to the actuator and a middle region of the plate, a first anchor, and a second anchor, wherein the first and second anchors are coupled to the plate and positioned outboard of the coupler as suggested by Yaji, since such combination provides a more robust supporting assembly for the deformable mirror. 
As to claim 8, O’Keeffe as modified by Yaji teaches the sensor system of claim 7 as discussed above.  However, O’Keeffe does not teach that, when the processor controls the adjustment system from a nominal position to at least one deployed position, the actuator applies a force to the coupler thereby moving the coupler relative to the first and second anchors and thereby changing a shape of the plate to alter the angular distribution of the depth-data signals.  Yaji teaches concentrically arrayed electrodes for controlling the deformable mirror (FIGS. 4G, 16; paragraphs [0086], [0157]), and therefore suggests that, when the processor controls the adjustment system from a nominal position to at least one deployed position, the actuator applies a force to the coupler thereby moving the coupler relative to the first and second anchors and thereby changing a shape of the plate to alter the angular distribution of the depth-data signals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor system of claim 7 as taught by O’Keeffe as modified by Yaji, in combination with, when the processor controls the adjustment system from a nominal position to at least one deployed position, the actuator applies a force to the coupler thereby moving the coupler relative to the first and second anchors and thereby changing a shape of the plate to alter the angular distribution of the depth-data signals as suggested by Yaji, since such combination provides for further finer control of the deformable mirror. 
As to claim 9, O’Keeffe as modified by Yaji teaches the sensor system of claim 5 as discussed above.  However, O’Keeffe does not teach that the adjustment system comprises a plurality of reflective assemblies and a plurality of actuators, wherein a different one of the plurality of actuators is coupled to each of the plurality of reflective assemblies, wherein the plurality of reflective assemblies are positioned in the housing along an optical path of the depth-data signals emitted from the emitter.  Yaji teaches the deformable mirror having an embodiment that has segmented electrodes, with individual electrodes can be activated (FIGS. 4F, 4G; paragraphs [0086], [0087]), and therefore suggests that the adjustment system comprises a plurality of reflective assemblies and a plurality of actuators, wherein a different one of the plurality of actuators is coupled to each of the plurality of reflective assemblies, wherein the plurality of reflective assemblies are positioned in the housing along an optical path of the depth-data signals emitted from the emitter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor system of claim 5 as taught by O’Keeffe as modified by Yaji, in combination with the adjustment system comprising a plurality of reflective assemblies and a plurality of actuators, wherein a different one of the plurality of actuators is coupled to each of the plurality of reflective assemblies, wherein the plurality of reflective assemblies are positioned in the housing along an optical path of the depth-data signals emitted from the emitter as suggested by Yaji, since such combination enables finer control of the reflective assemblies making up the deformable mirror. 
As to claim 18, O’Keeffe teaches the method of claim 17 as discussed above.  However, O’Keeffe does not teach that controlling the adjustment system includes selectively changing the angular distribution of the depth-data signals between a nominal position and at least one deployed position.  Yaji teaches a deployable having a neutral position and various deployed positions (Title; Abstract; FIGS. 4A-4G, 5), and therefore suggests that controlling the adjustment system includes selectively changing the angular distribution of the depth-data signals between a nominal position and at least one deployed position.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 17 as taught by O’Keeffe, in combination with controlling the adjustment system including selectively changing the angular distribution of the depth-data signals between a nominal position and at least one deployed position as suggested by Yaji, since such combination enables reducing a burden to a power source (Yaji, paragraph [0010]). 
As to claim 19, O’Keeffe teaches the method of claim 17 as discussed above.  However, O’Keeffe does not teach that controlling the adjustment system includes changing a curvature of a plate of the adjustment system to change the angular distribution of the beam.  Yaji teaches Yaji teaches controlling curvature of a deformable mirror (FIG. 4A, infinite radius of curvature; FIG. 4D, positive finite radius of curvature; FIG. 4E, negative finite radius of curvature), and therefore suggests that controlling the adjustment system includes changing a curvature of a plate of the adjustment system to change the angular distribution of the beam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 17 as taught by O’Keeffe, in combination with controlling the adjustment system including changing a curvature of a plate of the adjustment system to change the angular distribution of the beam as suggested by Yaji, since such combination enables an accurate deformable mirror. 
As to claim 20, O’Keeffe teaches the method of claim 17 as discussed above.  However, O’Keeffe does not teach that the adjustment system comprises a plurality of reflective assemblies, wherein controlling the adjustment system includes steering at least some of the plurality of reflective assemblies.  Yaji teaches the deformable mirror having an embodiment that has segmented electrodes, with individual electrodes can be activated (FIGS. 4F, 4G; paragraphs [0086], [0087]), and therefore suggests that the adjustment system comprises a plurality of reflective assemblies, wherein controlling the adjustment system includes steering at least some of the plurality of reflective assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 17 as taught by O’Keeffe, in combination with the adjustment system comprising a plurality of reflective assemblies, wherein controlling the adjustment system includes steering at least some of the plurality of reflective assemblies as suggested by Yaji, since such combination enables finer control of the reflective assemblies making up the deformable mirror. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe in view of Stamenkovich et al. (US 9,418,558). 
As to claim 15, O’Keeffe teaches the sensor system of claim 1 as discussed above.  O’Keeffe further teaches providing more information about a region of interest (paragraph [0041], last two sentences; paragraph [0042], last sentence).  However, O’Keeffe does not teach a system for a vehicle, comprising an autonomous navigation system (ANS), wherein the ANS commands the sensor system to provide more information regarding a region of interest around the vehicle.  Stamenkovich teaches an autonomous navigation system for collision avoidance (Title; Abstract), and therefore suggests a system for a vehicle, comprising an autonomous navigation system (ANS), wherein the ANS commands the sensor system to provide more information regarding a region of interest around the vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sensor system of claim 1 as taught by O’Keeffe, including providing more information about a region of interest, in combination with a system for a vehicle, comprising an autonomous navigation system (ANS), wherein the ANS commands the sensor system to provide more information regarding a region of interest around the vehicle as suggested by Stamenkovich, since such combination reduces the need for human decision making to avoid collisions. 
As to claim 16, O’Keeffe as modified by Stamenkovich teaches the system of claim 15 as discussed above.  However, O’Keeffe does not teach that the region of interest is a fore side of the vehicle, an aft side of the vehicle, a starboard side of the vehicle, a port side of the vehicle, or a combination thereof.  Nonetheless, this enumeration essentially exhausts description of the environment of the vehicle, and is thus obvious in view of the use to which vehicular lidar is put. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645